DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the amendment filed on 05/25/2022, in which, claim(s) 1-11 are pending. Claim(s) 1, 5, and 7-11 are amended. No claim(s) are cancelled or newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2022 was filed after the mailing date of the non-final Office action on 01/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Specification Objection: 
Applicant’s arguments with respect to specification objection have been considered. The specification objection have been withdrawn in view of the amendment to the specification.

Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 7, 8, 10 and 11 have been considered. The objection of claim(s) 7, 8, 10 and 11 have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-11 have been considered but are moot in view of the new ground(s) of rejection.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mukerji et. al. (US 8,621,078 B1, cited by applicant in the 01/06/2021 IDS) in view of Miyake et al. (US 2016/0254916 A1, cited by applicant in the 04/08/2020 IDS).
Regarding Claim 1, Mukerji discloses An information processing apparatus (Fig 1; Col 2, 3; Lines: [66-67, 1-2], the certificates may be managed by a network device, such as a traffic management device, residing between a client and the virtual host server) comprising: 
a storage device to store a plurality of server certificates different in subjects (Col 8: lines: [44-53]: The mass memory generally includes random access memory ("RAM") 206, read-only memory ("ROM") 214, and one or more permanent mass storage devices, such as hard disk drive 208…..In one embodiment, the mass memory may store program code and data for implementing Virtual Host Manager (VHM) 220, persistence store 222, and certificate store 224); and 
a communication interface (Fig 2, Col 8, Lines: [51-55]: As illustrated in FIG. 2, ... Network interface unit 212 includes the necessary circuitry for connecting network device 200 to various networks) to receive a connection request for communication to be established by using any one of the plurality of server certificates and to transmit a single server certificate to a source of the connection request (Col 9, lines [26-50]: the client device initiates the handshake sequence by sending a CLIENT-HELLO message. Network device 200 may receive the CLIENT-HELLO message…), the single server certificate being selected out of the plurality of server certificates according to a source internet protocol (IP) address of the connection request (Col 9, lines [26-50]: Network device 200 may receive the CLIENT-HELLO message, process it, and respond with a SERVER-HELLO message. As part of the SERVER-HELLO message VHM 220 may select and provide a certificate associated with the hosted website that the client device last accessed. VHM 220 may determine the appropriate certificate by receiving client information associated with the CLIENT-HELLO message, such as an (source) IP address, port number, or the like).  
Mukerji does not explicitly teach but Miyake teaches
server certificates generated by the information processing apparatus serving as a certificate authority ([0023], “The wired server certificate Cx is a self-signed certificate signed (i.e., generated) by the printer PR itself, and is different from a certification authority certificate that is to be signed by a certification authority different from the printer PR”, i.e. the apparatus (printer) is serving as a certificate authority),
Mukerji and Miyake are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miyake with the disclosure of Mukerji. The motivation/suggestion would have been to perform communication with a specific device by using a self-signed server certificate (Miyake, [0002] & [0023]).

Regarding Claim 2, the combined teaching of Mukerji and Miyake teaches 
a processing circuitry to select the single server certificate (Miyake, Figs 3, 4, [0041]; SSL communication processing that is to be executed by the CPU 32 of the printer PR is described with reference to FIG. 4. In a situation where the processing of FIG. 4 is executed, the respective server certificates Cx, Cy are stored in the memory 34), wherein the processing circuitry changes a server certificate to be selected as the single server certificate out of the plurality of server certificates (Miyake, [0043], “In S212, the CPU 32 selects the wired server certificate Cx or the wireless server certificate Cy, depending on a determination result of S211”) depending on whether or not the source IP address is an IP address of a subnet to which the information processing apparatus belongs (Mukerji, Col 2 lines 66 – col 3 lines 8, the certificates may be managed by a network device, such as a traffic management device, residing between a client and the virtual host server. When the client that is browsing one of the hosted websites opens a webpage that is configured to direct the client to establish a secure connection, the network device may store a persistence record associated with the client and the hosted website. The persistence record may include client information such as its source network address, including an IP address and/or a port address).

Regarding Claim 3, the combined teaching of Mukerji and Miyake teaches 
a processing circuitry to select the single server certificate (Miyake, Figs 3, 4, [0041]; SSL communication processing that is to be executed by the CPU 32 of the printer PR is described with reference to FIG. 4. In a situation where the processing of FIG. 4 is executed, the respective server certificates Cx, Cy are stored in the memory 34), 
wherein the processing circuitry changes a server certificate to be selected as the single server certificate out of the plurality of server certificates (Miyake, [0043], “In S212, the CPU 32 selects the wired server certificate Cx or the wireless server certificate Cy, depending on a determination result of S211”) depending on whether the source IP address is a global IP address or a private IP address (Miyake, [0021], “the wired IP address IPx may be a fixed IP address designated by a user”, i.e. a private address known to the user).

Regarding Claim 9, Mukerji discloses An information processing method (Col 9, lines [26-50]: VHM 220 may select and provide a certificate associated with the hosted website) comprising: 
receiving a connection request for communication established by using any one of a plurality of server certificates different in subjects (Col 9, lines [26-50]:  the client device initiates the handshake sequence by sending a CLIENT-HELLO message. Network device 200 may receive the CLIENT-HELLO message…); and 
transmitting a single server certificate to a source of the connection request, the single server certificate being selected out of the plurality of server certificates according to a source internet protocol (IP) address of the connection request (Col 9, lines [26-50]: respond with a SERVER-HELLO message. As part of the SERVER-HELLO message VHM 220 may select and provide a certificate associated with the hosted website that the client device last accessed. VHM 220 may determine the appropriate certificate by receiving client information associated with the CLIENT-HELLO message, such as an IP address, port number, or the like).  
Mukerji does not explicitly teach but Miyake teaches
server certificates generated by an information processing apparatus serving as a certificate authority ([0023], “The wired server certificate Cx is a self-signed certificate signed (i.e., generated) by the printer PR itself, and is different from a certification authority certificate that is to be signed by a certification authority different from the printer PR”, i.e. the apparatus (printer) is serving as a certificate authority),
Mukerji and Miyake are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miyake with the disclosure of Mukerji. The motivation/suggestion would have been to perform communication with a specific device by using a self-signed server certificate (Miyake, [0002] & [0023]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mukerji et. al. (US 8,621,078 B1, cited by applicant in the 01/06/2021 IDS) in view of Miyake et al. (US 2016/0254916 A1, cited by applicant in the 04/08/2020 IDS) further in view of Callaghan et. al. (US 2006/0075219 A1).
Regarding Claim 4, the combined teaching of Mukerji and Miyake teaches 
processing circuitry to select the single server certificate (Mukerji, Col 6, Lines: [33-38], When the client device requests the secure connection, TMD 106 may employ the stored information to identify and provide a certificate associated with the hosted website for the secure webpage. The client may then employ the provided certificate in part to authenticate the hosted website), 
the server certificate selection information being used for selecting the single server certificate out of the plurality of server certificates according to the source IP address (Mukerji, Col 9, lines [26-50]: respond with a SERVER-HELLO message. As part of the SERVER-HELLO message VHM 220 may select and provide a certificate associated with the hosted website that the client device last accessed. VHM 220 may determine the appropriate certificate by receiving client information associated with the CLIENT-HELLO message, such as an IP address, port number, or the like), 
The combined teaching of Mukerji and Miyake does not explicitly teach but Callaghan teaches
wherein the storage device further stores server certificate selection information ([0016, 0019], Server system 109 also includes a configuration data and certificates data base 205 stored in disk storage 111 which servers 202 and 204 access….. management server 204 queries the operator to supply some of the information contained in the certificate such as the host name of server system 109 (step 305). After supplying the information, management server 204 creates the self-signed certificate and queries the operator if he or she would like to start using the new certificate immediately (step 306). If so, management server 204 restarts web server 202 so that the new self-signed certificate becomes operative (step 310)),
the processing circuitry selects the single server certificate by referring to the server certificate selection information (Fig 3, [0019], management server 204 queries the operator to supply some of the information contained in the certificate such as the host name of server system 109 (step 305)).  
Mukerji, Miyake and Callaghan are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Callaghan with the combined teaching of Mukerji and Miyake. The motivation/suggestion would have been to improve the process of updating the definition of an SSL certificate when the host name, domain name or server IP address changes (Callaghan, [0006]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mukerji et. al. (US 8,621,078 B1, cited by applicant in the 01/06/2021 IDS) in view of Miyake et al. (US 2016/0254916 A1, cited by applicant in the 04/08/2020 IDS) further in view of Callaghan et. al. (US 2006/0075219 A1) and further in view of Miyazawa et. al. (US 2007/0234043 A1).
Regarding Claim 6, the combined teaching of Mukerji, Miyake and Callaghan does not explicitly teach but Miyazawa teaches 
wherein the server certificate selection information indicates a plurality of target IP addresses and the plurality of server certificates, each of the plurality of server certificates corresponding to any one of the plurality of target IP addresses (Fig 9, [140], In S520, the CPU 11 identifies the IP address assigned to the MFP 10 itself. Then, the CPU 11 searches the USB memory 50 connected to the USB connector 23 for a certificate file with a file name indicating the IP address assigned to itself (S530)), and 
the processing circuitry specifies, out of the plurality of target IP addresses, a target IP address that coincides with the source IP address, specifies a server certificate corresponding to the specified target IP address out of the plurality of server certificates by referring to the server certificate selection information, and selects the specified server certificate as the single server certificate ([0099-0101], in order to issue a server certificate, the management PC 30a requires an IP address of a target device to which the server certificate is to be issued, the management PC 30a in the communication system I broadcasts device information request packets to respective MFPs 10 through the network NT. When each MFP 10 receives the device information request packet, the MFP 10 in the communication system 1 returns a response packet containing the IP address of itself to the management PC 30a which has sent the device information request packet. Accordingly, when the management PC 30a broadcasts device information request packets through the network NT, response packets are returned from the MFP 10 that are in a range of the network NT to receive the broadcast packets. When the response packet is received, the management PC 30a generates a public key and a private key for each MFP 10 which has sent the response packet, and issues a server certificate corresponding to the public key, in which the owner ID information, i.e., the IP address of the MFP 10 indicated in the response packet, is written).
Mukerji, Miyake, Callaghan and Miyazawa are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miyazawa with the combined teaching of Mukerji, Miyake and Callaghan. The motivation/suggestion would have been to enable an electronic certificate to be easily installed in each of a plurality of communication devices (Miyazawa, [0010]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mukerji et. al. (US 8,621,078 B1, cited by applicant in the 01/06/2021 IDS) in view of Miyake et al. (US 2016/0254916 A1, cited by applicant in the 04/08/2020 IDS) further in view of Miyazawa et. al. (US 2007/0234043 A1).
Regarding Claim 7, the combined teaching of Mukerji and Miyake does not explicitly teach but Miyazawa teaches 
wherein each of the subjects is an IP address ([0096, 109], the subject information in the server certificate is provided with a common name, which is a node ID (an IP address) of the target device, and the IP address as the common name also represents owner ID information to identify the device (the MFP 10) for which the certificate is issued…….Then, the process moves to S170, wherein the server certificate and the corresponding private key generated in S160 as above are combined into one file to create a certificate file. It should be noted that the IP address of the target device is used as a name of a certificate file. For example, if the IP address of the target device is 192.168.0.100, the certificate file is named (labeled) as "IP192168000100").
Mukerji, Miyake and Miyazawa are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miyazawa with the combined teaching of Mukerji and Miyake. The motivation/suggestion would have been to enable an electronic certificate to be easily installed in each of a plurality of communication devices (Miyazawa, [0010]).

Allowable Subject Matter
Claims 5, 8 and 10-11 is objected to as being dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the limitations of the claims 5, 8 and 10-11.

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497